DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Allowable Subject Matter
Claims 1, 11 and 14 are allowed as previously presented. Claims 2-9 and 21 are allowed as previously presented, and Claim 10 is allowed as originally presented, all dependent on Claim 1.  Claims 13 and 19-20 are allowed as previously presented, all dependent on Claim 11. Claim 15 is allowed as originally presented, and Claims 16-18 are allowed as previously presented, all dependent on Claim 14. The following is an examiner’s statement of reasons for allowance: as related to the independent Claims 1 and 14, an additional and updated search was conducted and no prior art was found to teach, or fairly suggest, “a print head coupled to a substrate to dispense fluid from the substrate in response to a command; a reservoir coupled to the substrate to transport the fluid to the print head; and a preloaded storage container mounted on the reservoir to store the fluid and to provide the fluid to the reservoir in response to pressure applied to the container sufficient to burst the container thereby releasing the stored fluid into the reservoir” (Claim 1, emphasis added) or “a print head coupled to a substrate to dispense fluid from the substrate in response to a command; a reservoir coupled to the substrate to transport the fluid to the print head; and a preloaded storage container mounted on the reservoir to store the fluid and to separate the fluid from the print head until pressure is applied to the container, the fluid stored in the preloaded storage container being a biological or pharmaceutical fluid; and a processor having a memory to store machine-executable instructions that cause the processor to issue the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 6/8/2021, with respect to rejection(s) of Claims 1-10, 14-18 and 21 have been fully considered and are persuasive.  The rejection(s) of Claims 1-10, 14-18 and 21 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853